Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
Claims 16-19 are pending. Claims 16-19 are under examination.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over 546 (USPGPub 2015/0080546, Published 03-2015).

Interpretation of Claims

    PNG
    media_image1.png
    155
    724
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    92
    729
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    97
    733
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    222
    714
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    32
    722
    media_image5.png
    Greyscale

Scope of the Prior Art

	546 teach method steps (a3), (b3), and (c3) (par. 15-18).

    PNG
    media_image6.png
    115
    628
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    116
    627
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    149
    635
    media_image8.png
    Greyscale

	Step (d3) is argued below.

546 teach the production of 3,4-dimethyl substituted biphenyl compound (par. 44). 546 teach a fourth stream having 100% of the 3,4 isomer. (par. 81). This fourth stream is the mixture comprising isomers of at least one methyl-substituted biphenyl compound, wherein the mixture comprises at least 20 wt% of isomer(s) having a methyl group at a 3-position on at least one benzene ring and at least 50 wt% of isomer(s) having a methyl group at a 4-position on at least one benzene ring, wherein said percentages are based on the total weight of the at least one methylbiphenyl compound in the mixture. 
A mixture of the 3,4-dimethyl substituted biphenyl compound, has two phenyl rings. One with a methyl at the 3 position and the other at the 4 position. This would contain a 50/50 ratio of a phenyl substituted in the 3 and 4 positions respectively.

546 teach the stream is obtained from a distillation/s of products containing a mixture of isomers (73-80). This distillation/s is this currently claimed adjusting (claim 1 step (d3) and claim 19).

Alternatively, 546 teach a 4,4’ DMBP rich third stream having 70% of the 4,4’ isomer (par. 80). 546 goes on to teach the 4,4’ DMBP rich third stream can have 30% of the 3,4’ DMBP isomer (par. 80). This mixture meets the limitation of the mixture comprising isomers of at least one methyl-substituted biphenyl compound, wherein the mixture comprises at least 20 wt% of isomer(s) having a methyl group at a 2-position or a 3-position on at least one benzene ring and at least 50 wt% of isomer(s) having a methyl group at a 4-position on at least one benzene ring, wherein said percentages are based on the total weight of the at least one methylbiphenyl compound in the mixture.
546 teach the third stream is obtained from a distillation/s of products containing a mixture of isomers (73-80). This distillation/s is this currently claimed adjusting (claim 1 step (d3) and claim 19).

Concerning step (e3), 546 teach oxidation to carboxylic acids (par. 86) and teaches the following.

    PNG
    media_image9.png
    201
    620
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    116
    623
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    151
    626
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    442
    618
    media_image12.png
    Greyscale


NOTE: the above mixture of 50/50 wt% of a 4,4’ and 3,4’ dicarboxylic acid allows for a 50/50 wt% ratio of a 4,4’ and 3,4’ diphenyl dimethyl starting composition. This to meets the limitation of at least 20wt%/50wt% of a 3 position and 4 position respectively in step (d3).
Considering claims 17-18, 546 teach the hydroalkylation catalyst comprises an acidic component and a hydrogenation component. The acidic component comprises a molecular sieve. The molecular sieve can be of the MCM-22 family (par. 120).

Ascertaining the Difference
While the prior art teaches the individual steps of the claimed process in various locations, the prior art does not specifically teach the step wise production of the methyl biphenyl carboxylic acid as claimed.
	Obviousness
However, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the individual steps of the 546 publication into a single process to arrive at the invention with a reasonable expectation of success.
One would have been motivated to perform the (a3), (b3), and (c3) steps because these steps are taught by 546 (par. 15-18). The ordinary artisan would have then been motivated to produce the currently claimed isomer mixture of step (d3) as argued above. The ordinary artisan would have then oxidized the mixture because 546 teach any of the dimethyl biphenyl streams can be oxidized (546 par. 86). Upon doing so the ordinary artisan would have arrived at the instant invention.
Response to Arguments
Applicant's arguments filed 07/18/2022 have been fully considered but they are not persuasive. 
Applicant Argues:
Applicant respectfully submits that the Office has misconstrued the claimed "wherein the mixture comprises at least 20 wt% of isomer(s) having a methyl group at a 2-position or a 3-position on at least one benzene ring and at least 50 wt% of isomer(s) having a methyl group at a 4-position on at least one benzene ring, wherein said percentages are based on the total weight of the at least one methylbiphenyl compound in the mixture."
Applicant argues Figures 6 and 9 show that the presence of those "4" isomers accelerate the reaction rates of the isomers without a "4" methyl group.

Examiner argues:
	Claim 16 does not exclude a 4 position methyl substitution in any of the isomer(s). The position of the methyl substitution on the other benzene ring is not defined. The group having a methyl at a 2 or 3 position may have a 4 position substitution. For example, claim 16 recites “wherein the mixture comprises at least 20 wt% of isomer(s) having a methyl group at a 2-position or a 3-position on at least one benzene ring”. NOTE: The other benzene ring is not accounted for in the claim. The other benzene ring could have a substitution in the 2, 3 or 4 position.
	Concerning the criticality of the isomers containing a methyl in the 4 position. Claim 16 does not exclude isomers containing a methyl at the 4 position.

Applicant Argues:
	Applicant argues an intent of the present technological advancement is to accelerate the reaction of a 2,3 DMBP or a 3,3 DMBP (blending component 1) by blending with sufficient quantities of 2,4 or 3,4 or 4,4 (blending component 2).
	
Examiner argues:
A 2,2’, 2,3’ or 3,3’ isomer is not required in claim 16. Although claim 16 does require a methyl group to be in the 2 or 3 position, claim 16 does not require the other benzene ring to have a 2 or 3 substitution. Claim 16 is not commensurate in scope with the immediately above scenario leading to an acceleration of the reaction. 
	
Applicant Argues:
	Applicant argues The Office Action takes a position that a homogeneous mixture of 3,4 DMBP would itself be 50% "3"s and 50% "4"s, which is a misinterpretation of the claim language-as the Office's interpretation doesn't mix two streams containing blending components 1 and 2. 




Examiner argues:
	Claim 16 is directed to a mixture comprising isomers of at least one methyl-substituted biphenyl compound. However, only one benzene ring is accounted for in each group. The other benzene ring can be substituted in any position. 
	Additionally, claim 16 defines the mixture as comprising at least 20 wt% of an isomer(s) having a methyl group in the 2 or 3 position on at least one benzene ring. This limitation is met by a 3,4 DMBP. Additionally, the mixture comprises at least 50 wt% of an isomer(s) having a methyl group in the 4 position on at least one benzene ring. This limitation is met by a 3,4 DMBP.
	
Applicant Argues:
	In a later paragraph, the Office Action states that a 4,4 stream with 20% of 2,4 or 3,4 mixed in meets the target composition, but again this is all a mixture of accelerants without the slow reactant that the present technological advancement is intended to improve.

Examiner argues:
	Claim 16 does not require the other benzene ring to have a certain substitution. Therefore, a stream with a 2,4 and/or 3,4 substitution, satisfies the limitation of isomers having a methyl group at a 2-position or a 3-position.
	

Claim 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over 546 (USPGPub 2015/0080546, Published 03-2015), ‘542 (JP2001-294542, Published 10-2001. As cited as reference D1 in the Written Opinion for PCT/US2017/020119. All references to ‘542 are made to an attached machine translation) and ‘263 (DD108263, published 09-74. Machine translation is attached to this office action).
Interpretation of Claims

    PNG
    media_image1.png
    155
    724
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    92
    729
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    97
    733
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    222
    714
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    32
    722
    media_image5.png
    Greyscale

Scope of the Prior Art
	The teachings of 546 are written in the above 103 rejection and incorporated by reference. 
Additionally, 546 teach a third stream containing 100% of the 4,4’dimethyl biphenyl isomer. Also, 546 teach the oxidation of the dimethyl biphenyl compounds to carboxylic acids (par. 86). 546 teach any of the biphenyldicarboxylic acid isomers and or mixtures described above can also be reacted with one or more C1 to C16 alcohols to produce an esterification product. Suitable esterification conditions are well known in the art and include… (par. 107).
Ascertaining the Difference
	546 does not teach the isomerization step of claim 19.
Secondary Reference
	However, 542 teaches (par. 58-59, Table 1) the isomerization of 4.4’-dimethylbiphenyl to yield an isomeric mixture of 4,4 at 7 wt%, 3,3 at 36 wt% and 3,4 at 56 wt%. This equates to a mixture of 36 wt% of the 3,3 isomer and a 56 wt% or higher of the 4 isomer.
	Additionally, 542 teach isomerization methods can be used to substantially increase the amount of at least 1 isomer of 3, 4, or 4’ position to obtain a monomer or reactant for at least substantially linear or crystalline polymer production.
542 does not teach any polymers that include methyl substituted biphenyls. However, 263 teach polymers containing 3,3’, 3,4’ and 4,4’ dimethyl biphenylcarboxylates (Table, page 7 of 8). 
These teachings are motivation to prepare the isomerized product taught by 542 from the third stream taught by 546, oxidize/esterify the isomerization product to prepare the corresponding carboxylic acids/methyl esters for use in preparation of polymers taught by 263 (Table, page 7 of 8). 
	
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 546, 542 and 263 to arrive at the instant invention.
The ordinary artisan would have been motivated to utilize the third stream containing the 100% 4,4’-DMBP to satisfy a source for a 4,4’-DMBP in the isomerization procedures taught by 542 (par. 58-59, Table 1). Next, in order to prepare the polymers taught by 542 and 263, the ordinary artisan would have utilized the isomerization product taught by 542 because the isomers can produce substantially linear or crystalline polymers and are a source of 3,3’, 3,4’ and 4,4’ isomers was needed by 263 (Table page 7 of 8). The ordinary artisan would have next been motivated to oxidize and esterify the isomerized product to the corresponding carboxylic acid methyl esters using the processes taught by 546 (par. 86 and 107). The ordinary artisan would have been motivated to do so to obtain the methyl esters of the 3,3’, 3,4’ and 4,4’ isomers for utilization in the polymers taught by 263 (Table, page 7 of 8). 
Upon doing so the ordinary artisan would have arrived at the current invention. 

Conclusion
Claims 16-19 are rejected. No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/Examiner, Art Unit 1622                                     
/YEVGENY VALENROD/Primary Examiner, Art Unit 1628